department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number uil 501-dollar_figure t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date date legend x or you b c dear ------------ the industry providing consumer credit_counseling_services has changed over the past years in the irs began a wide-ranging study of developments and of organizations offering credit counseling and debt-management service on date the irs office_of_chief_counsel released a chief_counsel_advice cca irs cca lexi sec_22 it presents a comprehensive legal analysis of whether and when credit counseling organizations can qualify as charitable or educational organizations described in sec_501 of the internal_revenue_code we have enclosed a copy of the chief_counsel_advice for your information under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below we have considered your application_for recognition of exemption from federal_income_tax the internal_revenue_code provides for the exemption from federal_income_tax of entities organized and operated for charitable educational scientific religious and certain other purposes relieving the poor and distressed is considered a charitable purpose instruction and training for the purpose of improving or developing an individual’s capabilities or educating the public on subjects useful to the individual and beneficial to the community are also considered charitable or educational activities thus an organization that limits credit counseling and debt-management services to low-income customers or as its primary activity provides education to the public on how to manage personal finances may qualify for exemption under sec_501 however your articles of incorporation state your purpose as providing assistance to those who are in need of the implementation of sound financial practices for the reduction and or elimination of overburdening debt the sound financial practices that you refer to appears to be the sale of dept management plans your corporate structure includes shareholder-members indicating that you are or intend to distribute earnings to your insiders and are organized and operated for the benefit of private interests such as your founders and members the minutes of your organizational meeting on date record a resolution issuing ten shares of fully paid and nonassessable membership certificates of the corporation to each of two directors b and c the original articles of incorporation granted to members and the by-laws grant to shareholders the authority to elect directors the by-laws make elaborate provision for shareholder’s rights_stock transfer books voting procedures proxies and voting trusts such a structure and allocation of authority is common in for-profit corporations but violates the most fundamental rule for exempt_organizations that the assets of the organization not inure to a private_shareholder_or_individual sec_501 organizations must also meet other standards most importantly the to qualify under sec_501 an organization cannot have a non-exempt purpose that is more than insubstantial selling and administering debt management plans dmps as the attached irs chief_counsel_advice points out is not inherently a charitable or educational activity and is often conducted as a commercial activity a payment plan will not be considered substantial if it is an integral part of an ongoing educational program of one-on-one credit counseling or an incidental adjunct to a credit counseling organization’s primary activities of public education and individual counseling however if it is a substantial purpose of an organization and not integral or incidental to an exempt_purpose it will be a bar to exemption under sec_501 of the code the supreme court held in 326_us_279 that the presence of a single non- exempt_purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes organization must not distribute net_earnings to insiders the prohibition against inurement and it must operate for the benefit of public rather than private interests the prohibition against private benefit an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization for-profit affiliates or persons controlled directly or indirectly by such private interests a finding that a credit counseling agency provides integrated services to a related or unrelated for-profit corporation resulting in inurement or private benefit to the for- profit entity will prevent recognition of exempt status your operations fail both the organizational and the operational tests for exempt status first you do not operate for an exempt_purpose your articles of incorporation do not state an exempt_purpose nor do you limit your services to the poor and distressed or to another charitable_class in the description of your activities in your application_for exempt status application you mention education only briefly there is little evidence in your file or on your websites of educational activity you do not conduct any public education there is no second the manner in which you conduct your activities shows that you operate for the the composition and power of your board present a serious risk of inurement your indication that your employees instruct individuals you have posted some materials on your website but you use them as additional promotion of your dmp by exhorting the reader to apply online now at the end of each very brief discussion non-exempt purpose of running a commercial business your website and customer agreements show that providing debt-management services is your only activity you sell debt management plans in a normal commercial manner you advertise on the internet and purchase leads to expand your customer base the start-up fee charged to your customers is equal to the first monthly payment and a monthly administrative fee is equal to one percent of the annual payment up to a maximum of dollar_figure your revenues are entirely derived from fair share rebates from creditors and from fees from your customers you have no fundraising program three-person board is composed entirely of close family relations a father and a son who is also a brother-in-law to the third person two of the directors are the members holding certificates mentioned above the same two directors are full-time paid employees and thus have an additional financial stake in your affairs the by-laws give the directors the authority to set compensation_for the directors subject only to the power of the shareholders to alter it in this case the founders the shareholders the directors and the officers are all the same people there is not even one outside disinterested board member to speak for the community we must conclude that you violate the second fundamental rule for exempt_organizations and operate for private not public benefit purposes and that you are operated for public benefit accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the you have the right to protest this ruling if you believe it is incorrect to protest you should you have not established that you are organized and operated exclusively for exempt if you do not protest this ruling in a timely manner it will be considered by the internal contributions to you are not deductible under sec_170 of the code if you decide to protest this ruling your protest statement should be sent to the address in the event this ruling becomes final it will be made available for public inspection under organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions and do not intend to protest our denial of exempt status you should follow the instructions in notice shown below if you also disagree with our proposed deletions you should send your comments on the deletions with your protest statement and not to the address shown in notice shown in the letter attached to notice you do not need to take any further action are shown in the heading of this letter enclosure notice chief_counsel memorandum web page internal_revenue_service te_ge se t eo ra t constitution ave n w washington d c lois g lerner director exempt_organizations rulings agreements if you have any questions please contact the person whose name and telephone number if you do not intend to protest this ruling and if you agree with our proposed deletions as sincerely
